DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings/Specification
The substitute drawings and specification submitted on 06/08/2022 are not entered. The original drawings and specification submitted on 12/13/2019 are entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xin Xie on 08/29/2022.

The application has been amended as follows: 

Claim 1 is amended as follows
“An apparatus for cleaning a sensor assembly, the apparatus comprising: 
air nozzles that eject a fluid onto respective transparent surfaces  of the sensor assembly; 
one or more processors configured to: 
		control a flow rate or an ejection velocity of a first air nozzle based on a velocity at which the sensor assembly is moving and a level of obscurement of a respective first transparent surface; 
		determine a number of non-adjacent transparent surfaces on which to simultaneously eject the fluid based on a resulting pressure drop, after a first simultaneous ejection of the fluid, across the air nozzles being within a threshold pressure drop; and 
		simultaneously eject the fluid onto the determined number of the non-adjacent transparent surfaces, wherein the first air nozzle ejects the fluid onto the respective first transparent surface and a second air nozzle ejects the fluid onto an adjacent transparent surface with respect to the respective first transparent surface at a different time; and 
a fluid line that supplies the fluid to the air nozzles.”

Claim 5 is amended as follows
“The apparatus of claim 2, wherein the first air nozzle is positionally adjustable to enable ejection of the pressurized air onto different portions of the respective first transparent surface of the sensor assembly.”

Claim 6 is amended as follows
“The apparatus of claim 5, wherein the sensor assembly is mounted on a vehicle, and wherein the respective first transparent surface is a glass camera window that provides the at least one of the plurality of cameras with a field-of-view of the environment external to the camera housing.”

Claim 7 is amended as follows
“The apparatus of claim 5, wherein the ejected pressurized air causes at least one of liquid or debris present on the respective first transparent surface to disperse towards an edge of the respective first transparent surface.”

Claim 13 is amended as follows
“A sensor assembly cleaning apparatus comprising: 
	air nozzles that eject a first fluid onto respective transparent surfaces of the sensor assembly; 
	one or more processors configured to: 
		control a flow rate or an ejection velocity of a first air nozzle based on a velocity at which the sensor assembly is moving and a level of obscurement of a respective first transparent surface; 
		determine a number of non-adjacent transparent surfaces on which to simultaneously eject the first fluid based on a resulting pressure drop, after a first simultaneous ejection of the first fluid, across the air nozzles being within a threshold pressure drop; and 
		simultaneously eject the fluid onto the determined number of the non-adjacent transparent surfaces, wherein the first air nozzle ejects the first fluid onto the respective first transparent surface and a second air nozzle ejects the first fluid onto an adjacent transparent surface with respect to the respective first transparent surface at a different time; 
	a fluid line that supplies the first fluid to the first air nozzle; and 
	a water nozzle that ejects a second fluid onto the first transparent surface.

Claim 14 is amended as follows
“The sensor assembly cleaning apparatus of claim 13, wherein the first fluid is pressurized air and the first air nozzle ejects the pressurized air onto the respective first transparent surface.”

Claim 22 is amended as follows
“The apparatus of claim 1, wherein the controlling of the flow rate or the ejection velocity of the first air nozzle is correlated to the level of obscurement and inversely correlated to the velocity at which the sensor assembly is moving.”

Claim 23 is amended as follows
“The apparatus of claim 1, wherein the controlling of the flow rate or the ejection velocity of the first air nozzle is based on a predicted future moisture level of the respective first transparent surface and a predicted future velocity of the sensor assembly.”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended claims 1 & 13 now require the previously cited allowable subject matter of cancelled claim 21. The prior art of record does not teach or suggest a cleaning assembly having a controller which performs a selection of how many adjacent surfaces to simultaneously clean based on a pressure drop of a prior operation being within a threshold. Accordingly, there is no prior art of the record that would teach/suggest to one of ordinary skill in the art to modify Shirakura to incorporate such a  feature, while also providing reasonable motivation to perform the modification. Thus, claims 1 & 13, along with their dependents are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/SPENCER E. BELL/Primary Examiner, Art Unit 1711